$2 5HY -XGJPHQWLQD&LYLO$FWLRQ


                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                         Southern District of Ohio
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                       5LFKDUG 5LS +DOH
                              Plaintiff
                                  Y                                           &LYLO$FWLRQ1R &9
                        0RUJDQ 6WDQOH\
                             Defendant


                                               -8'*0(17,1$&,9,/$&7,21

7KHFRXUWKDVRUGHUHGWKDW(check one)

u WKHSODLQWLII(name)                                                                                           UHFRYHUIURPWKH
GHIHQGDQW (name)                                                                                                    WKHDPRXQWRI
                                                                              GROODUV                 ZKLFKLQFOXGHVSUHMXGJPHQW
LQWHUHVWDWWKHUDWHRI                     SOXVSRVWMXGJPHQWLQWHUHVWDWWKHUDWHRI             SHUDQQXPDORQJZLWKFRVWV

u WKHSODLQWLIIUHFRYHUQRWKLQJWKHDFWLRQEHGLVPLVVHGRQWKHPHULWVDQGWKHGHIHQGDQW(name)
                                 UHFRYHUFRVWVIURPWKHSODLQWLII(name)
                                          

✔ RWKHU
u               -XGJPHQW LQ IDYRU RI 5HVSRQGHQW 0RUJDQ 6WDQOH\ 6PLWK %DUQH\ //& DQG DJDLQVW &ODLPDQW 5LFKDUG 5LS
                +DOH
                                                                                                                                       

7KLVDFWLRQZDV(check one)

u WULHGE\DMXU\ZLWK-XGJH                                                                            SUHVLGLQJDQGWKHMXU\KDV
UHQGHUHGDYHUGLFW

u WULHGE\-XGJH                                                                           ZLWKRXWDMXU\DQGWKHDERYHGHFLVLRQ
ZDVUHDFKHG

✔
u GHFLGHGE\-XGJH               :DOWHU + 5LFH                                                 RQDPRWLRQIRU
      'LVPLVVDO
                                                                                                                                       

'DWH        3/16/2020                                                        CLERK OF COURT



                                                                                            Signature of Clerk or Deputy Clerk
